 K-I) MFG. CO.K-D Manufacturing CompanyandAllied IndustrialWorkers of America,AFL-CIO,Local No. 487.Case 16-CA-2873January 30, 1971SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn January 9, 1968, the National Labor RelationsBoard issued its Decision and Order in the above-entitled case,' directing the Respondent,inter alia,tomake whole all employees in a bargaining unit repre-sented by the Charging Union for loss of earningsresulting from Respondent's discriminatory failure togive them a Christmas gift on December 24, 1966.Thereafter, on December 3, 1969, the Board's Orderwas enforced by the United States Court of Appealsfor the Fifth Circuit .2On July 20, 1970, the Regional Director for Region16 issued and served on the parties a Backpay Specifi-cation and Notice of Hearing, and Respondent filedan answer to the Backpay Specification. A hearingwas held before Trial Examiner Melvin Pollack onAugust 21, 1970, for the purpose of determiningRespondent's backpay obligation to these employeesarising from the discriminatory denial of the Christ-mas gifts.On September 28, 1970, the Trial Examiner issuedthe attached Backpay Decision in which he found theemployees to be entitled to backpay in the amountspecified. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Backpay Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the backpay hearing and finds noprejudicial error was committed. The Board has con-sidered the Backpay Decision, Respondent's excep-tions, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.SUPPLEMENTAL ORDEROn the basis of the entire record in this case, theNational Labor Relations Board hereby orders thattheRespondent,K-D Manufacturing Company,Waco, Texas, its officers, agents, successors, and as-1 169 NLRB No. 10i 419 1F 2d 467.303signs, shall pay to the appropriate employees as netbackpay the amount set forth in the attached TrialExaminer's Backpay Decision.TRIAL EXAMINER'S BACKPAY DECISIONSTATEMENT OF THE CASEMELVIN POLLACI. Trial Examiner: The National LaborRelations Board on January 9, 1968, issued a Decision andOrder directing the Respondent, K-D Manufacturing Com-pany,inter a/ia,to make whole all employees in a bargainingunit represented by the Charging Union, who were on thepayroll on December 24, 1966, for loss of earningsresultingfrom Respondent's discriminatory failure to give them aChristmas gift. (169 NLRB No. 10.) On December 3, 1969,the United States Court of Appeals for the Fifth Circuitenforced the Board's Order (419 F.2d 467.) On July 20,1970, the Board's Regional Director for Region 16 issued aBackpay Specification and Notice of Hearing. The Respon-dent filed an answer on August 10, 1970. At the hearing onAugust 21, 1970, at Waco, Texas, the parties agreed that thesole issuein the proceeding was whether the employees inthe bargaining unit, absent the discrimination against them,would have received a Christmas gift in 1966 valued at $7,as contended by the General Counsel, or one valued at $4,as contended by Respondent. The General Counsel filed abrief.Upon the basis of the entire record, I make the following:FINDINGS AND CONCLUSIONSRespondent's President, Key, testified that, acting forRespondent in December 1966, he gave fruit baskets valuedat $7 to supervisors and office employees, and fruitbasketsvalued at $4 to customers. Citing the heavy losses sufferedby Respondent in 1966, he said, had he decidedto give aChristmas gift to the employees in the bargaining unit, hewould have given them the $4 basketsbecauseall but oneof those employees were recent hires. Key further testifiedthat approximately half the supervisors and half the officeemployees given $7 fruit basketswerealso recenthires. Inpast years Respondent had given identical gifts to supervi-sors, office employees, production employees,and custom-ers.It is, of course, impossible to know whether the employeesin the bargaining unit in 1966 would have received $7 or $4fruit baskets as December gifts. Key rationalized that hewould have treated the production employees like the cus-tomers rather than like the office employees and supervisorsbecause of Respondent's poorbusinessyearand becausethey were new employees. However, as Key gave $7 Christ-mas fruit baskets to new as well as old-time supervisors andoffice employees, it may also be reasonably supposed thathe wouldhave treated all employees alike as he had inprevious years. In any event, under Board practice, backpayis ordinarily basedon earningsof employees in comparablecircumstances, and uncertainties in determining backpayare resolved against the employer whose unlawful conducthas made it impossible to determine the pay the discrimina-tees would have earned but for the discriminationagainstthem. RogerMfg. Co.,164 NLRB 284. I consider this proce-dure in determining backpayy applicable to this case andfind that the employees in the bargaining unit, absent thediscrimination against them, would have received the same1966 Christmas gift as the employees outside thebargainingunit. I therefore conclude that each discriminatesis entitled188 NLRB No. 55. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDto backpay in the sum of $7 plus interest accrued to the datetopay each of the bargaining unit employees on the payrollof payment minus any tax withholding required by Federalon December 24, 1966, the sum of $7, as backpay due underand state law.the Board's order ofJanuary9, 1968,plus interest at the rateof 6percent per annum minus the tax withholding requiredRECOMMENDED ORDERby Federal and state laws.'Respondentalleges in its answerto the backpayspecification that it sentUpon the basis of the foregoing findings and conclusions,a check in the sum of $4.57 toeach discnminatee.Respondent may, ofand upon the entire record m the case, -l recommend thatcourse, deduct any backpayalready received by the discnmmatees from thethe National Labor Relations Board order the Respondentbackpay due underthis recommendation.